In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00161-CR
                                                ______________________________
 
 
                                        DEVIN ERIC
MIMS, Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 124th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 38009-B
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            Devin
Eric Mims claims error in sentencing by the trial court on a charge of theft, a
class C misdemeanor, enhanced by two prior theft convictions.  Sentence was imposed in accordance with Section
31.03(e)(4)(D) of the Texas Penal Code for a state-jail felony term of two
years’ confinement.  See Tex. Penal Code Ann.
§ 31.03(e)(4)(D) (Vernon Supp. 2009). 
            Mims
complains that (1) the State impermissibly enhanced punishment with a prior
theft conviction, when the same prior conviction was used to enhance punishment
on a different theft charge, in violation of the Double Jeopardy Clause of the
United States Constitution, the Texas Constitution, and the Texas Code of
Criminal Procedure, and (2) the trial court erred in failing to consider the
full range of punishment in a context that violates his due process rights and
implicates the Eighth Amendment protection against cruel and unusual
punishment.
            We
addressed these issues in detail in our opinion of this date on Mims’ appeal in
cause number 06-09-00160-CR.  For the
reasons stated therein, we likewise conclude that error has not been shown in
this case.
            We
affirm the trial court’s judgment.
 
 
                                                                        Josh
R. Morriss, III 
                                                                        Chief
Justice
 
Date Submitted:          February
16, 2010
Date Decided:             March
9, 2010
 
Do Not Publish